Citation Nr: 0207326	
Decision Date: 07/05/02    Archive Date: 07/10/02

DOCKET NO.  99-09 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for left elbow 
disability.

2.  Entitlement to service connection for arthralgias of 
multiple joints, claimed as a chronic disability resulting 
from an undiagnosed illness.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel



INTRODUCTION

The veteran had active service from September 1973 to March 
1978 and from November 1990 to August 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for left elbow tendonitis and multiple arthralgias, claimed 
as joint pain of the knees, elbows, and wrists.

In September 2000, the Board remanded this matter to the RO 
for additional development, including obtaining records from 
the Department of Veteran's Affairs (VA) medical center at 
Jackson, Mississippi.  The matter was remanded again to the 
RO in March 2001 for development and readjudication in 
accordance with the Veteran's Claims Assistance Act of 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claims now on appeal has 
been obtained by the Department of Veterans Affairs (VA).

2. The veteran has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  The veteran does not have chronic disability from a left 
elbow disorder.

4.  The veteran had active duty service in the Southwest Asia 
Theater of operations during the Persian Gulf War from 
January 1991 to July 1991.

5.  The veteran did not incur disability from multiple 
arthralgias during his active military service.

6.  The veteran does not have compensable disability from 
multiple arthralgias, claimed as joint pain of the knees, 
elbows and wrists.


CONCLUSIONS OF LAW

1.  VA's duty to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  The veteran is not entitled to service connection for a 
left elbow disorder diagnosed as tendonitis.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp 2001); 38 C.F.R. § 3.303 (2001).

3.  The veteran is not entitled to service connection for 
multiple arthralgias claimed as an undiagnosed illness 
resulting from his service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  38 U.S.C.A. §§ 1117, 
5107 (West 1991 and Supp. 2001);  38 C.F.R. § 3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of and Compliance with the VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-4 75, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA was implemented with the adoption of new 
regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  However, the regulations add nothing of 
substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).

Under VCAA, VA has the duty to notify him of the evidence 
necessary to support his claims, the duty to assist the 
veteran in the development of his claims, and to notify him 
of VA's inability to obtain certain evidence.  These duties 
are discussed in more detail below.

A.  Duty to Notify Claimant of Evidence Necessary to 
Substantiate a Claim

VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103.  In this case the veteran has been so notified by the 
rating decision which denied his various claims, and by the 
statements of the case and supplemental statements of the 
case.  The veteran was notified that he needed to submit 
competent medical evidence that he has a current disability 
from a left elbow disorder and that he had developed 
compensable disability from multiple joint arthralgias .  By 
letter from the RO dated in August 2001, the veteran was 
specifically advised of the evidence needed to substantiate 
his claims.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that the appellant has been 
informed of the information and evidence needed to 
substantiate these claims and complied with VA's notification 
requirements.

B. Duty to Assist in Development of Claims

Under regulations to be codified at 38 C.F.R. § 3.159(b), 
VA's duty to assist the veteran in the development of his 
claim includes the duty to make as many requests as necessary 
to obtain relevant records from a Federal department or 
agency, including service medical records; medical and other 
records from VA medical facilities, and records from Federal 
agencies, such as the Social Security Administration.  VA 
will end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile.  Cases in which VA may conclude that 
no further efforts are required include those in which the 
Federal department of agency advises VA that the requested 
records do not exist or the custodian does not have them.

The veteran has had several opportunities to identify sources 
of evidence.  These opportunities include the claims form he 
has filed, his Notice of Disagreement, the statement of the 
case and supplements thereto, his substantive appeal, his 
testimony before the undersigned Member of the Board, and the 
statements filed on his behalf by his representatives.  He 
has not provided information concerning additional evidence, 
such as the names of treatment providers, dates of treatment, 
or custodians of records, either private, Federal agency, or 
service related, which has not been obtained.  On the 
contrary, in response to the RO's August 2001 letter, the 
veteran advised that the RO that he had no additional 
information to submit.  

Under regulations to be codified at 38 C.F.R. § 3.159(c)(4), 
VA must provide a medical examination or obtain a medical 
opinion in compensation claims when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion  is "necessary" if the evidence of 
record, considering all the information and lay or medical 
evidence, including statements of the claimant: (1) Contains 
competent evidence that the claimant has current disability 
or persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's military service; but (3) does not 
contain sufficient medical evidence to decide the claim.  
38 U.S.C.A. § 5103A(d)(2) (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620 (August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.356(a)).

In this case, VA has satisfied its duty to assist the veteran 
in obtaining records.  The veteran has not identified, nor 
does the record indicate the existence of relevant records 
which have not been obtained.  Also, the veteran has been 
afforded VA examinations.  Therefore, the duty to assist the 
veteran in the development of his claim is satisfied.  

C.  Duty to Notify Claimant of Inability to Obtain Records

The revised regulation concerning VA's duty to notify 
claimants of inability to obtain records under the VCAA is 
found at 66 Fed. Reg. 45,620 and 45,631-45,632 (Aug. 29, 
2001) (to be codified as 38 C.F.R. § 3.159(e)) and is 
applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  See 66 Fed. 
Reg. 45,620 and 45,631-45,632 (Aug. 29, 2001).  VA has not 
been unable to obtain any records identified by the veteran 
or otherwise identified in the claims file.  Therefore, VA 
has no duty to notify the veteran of inability to obtain 
evidence.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  In this case, the Board finds that the 
regulations implemented pursuant to the VCAA are more 
favorable to the veteran, as such regulations expand VA's 
duty to: notify the veteran of evidence need to substantiate 
his claim; to assist the veteran in the development of his 
claim, and; to notify the veteran of VA's inability to obtain 
evidence that might support his claim.

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).

A.  Left Elbow Disability

The veteran contends that he has current disability from a 
left elbow disorder incurred during his active military 
service.  He testified that the elbow is painful most of the 
time and prevents him from lifting things with his left arm.  
He also testified that the disorder has been diagnosed as 
tennis elbow and tendonitis.

For the reasons and bases which are discussed below, the 
Board finds that the veteran does not have current disability 
from a left elbow disorder.  Therefore, the Board concludes 
that the veteran is not entitled to service connection for a 
left elbow disorder.

Service medical records show that the veteran complained of 
left arm pain in January 1991 after physical training.  An 
examiner noted an impression of tendonitis.  At the time of 
his medical examination for separation from service, the 
veteran reported a history of intermittent left elbow pain 
during the preceding eight months.  An examiner noted a 
provisional diagnosis of olecranon bursitis.  The veteran's 
left elbow was examined several days prior to his separation 
from service.  At that time, the elbow had full range of 
motion.  There was no swelling.  An X-ray was negative.  A 
physician noted an impression of left elbow tendonitis.

The veteran underwent a Desert Storm medical evaluation in 
March 1995.  His chief complaint was of pain in his left 
elbow.  On examination, the elbow had no swelling, redness, 
or crepitus.  There was some tenderness to palpation.  Range 
of motion was full.  An X-ray showed bony spurs at the 
ligamentous attachments at the olecranon in both elbows.  The 
examiner noted a diagnosis of bony spurs at the ligamentous 
attachments in both elbows.

When the veteran was examined in June 1996, he had complaints 
of multiple joint pain, including both elbows.  An 
orthopedist who examined the veteran reported that there was 
no swelling, limitation of motion, or significant tenderness.  
There was some tenderness in the elbows around the olecranon.  
The examiner reported an assessment of multiple joint 
complaints.

During a VA orthopedic examination in September 1996, the 
veteran reported that the onset of pain in his left elbow was 
in 1990.  On examination, the elbow had no swelling, 
deformity, or crepitation.  The examiner could not elicit any 
tenderness.  The elbow had full extension, 140 degrees of 
flexion, and 80 degrees of pronation and supination without 
pain.  An X-ray of the left elbow showed no joint effusion, 
fracture, or articular abnormality.  There was a spur 
projecting from the olecranon which the radiologists reported 
as possibly a normal variation.  The examiner who conducted 
the clinical examination reported that he could not detect 
any objective evidence of organic pathology in the left 
elbow.

The Board has reviewed the entire record and finds that the 
preponderance of the evidence shows that the veteran does not 
have current left elbow disability.  His subjective 
complaints of left elbow pain are not supported by clinical 
or other findings showing pathology.  The elbow has full 
range of motion.  On examination, the joint has not had 
swelling, redness, deformity, or crepitation.  During the 
most recent VA examination, the examiner could not elicit any 
tenderness in the elbow.

The veteran has asserted, at least by implication, that his 
current complaints of left elbow pain are the result of a 
disease or injury he incurred during his active military 
service.  However, in the absence of evidence that the 
veteran has the expertise to render an opinion about the 
etiology of his current subjective complaints, his assertions 
cannot be afforded any probative weight.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

To prevail in his claim for service connection for a left 
elbow disorder, the veteran must show more than in-service 
treatment for elbow pain.  He must show medical evidence that 
he currently has left elbow disability due to a disease or 
injury he incurred during his active military service.  As 
the preponderance of the evidence shows that he does not have 
such disability, the Board concludes that the veteran is not 
entitled to service connection for a left elbow disorder.

B.  Multiple Joint Pain

The veteran also contends that he has disability from 
multiple joint pain effecting his elbows, wrists, and knees.  
He attributes such disability to undiagnosed illness 
resulting from his service in Southwest Asia during the 
Persian Gulf War.

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446.  That 
statute, in part, added a new section 1117 to Title 38, 
United States Code, Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non- 
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and on October 21, 1998, 
Public Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness.

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001, with the comment 
period to end January 8, 2002.

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amends various provisions of 38 U.S.C. §§ 
1117, 1118, including a complete revision of § 1117(a), which 
now provides as follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms. 
	(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms. 
(3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) Cardiovascular signs 
or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  The effective dates 
of all of the cited amendments is March 1, 2002.  See 66 Fed. 
Reg. 56,614, 56,615 (Nov. 9, 2001) (to be codified at 38 
C.F.R. § 3.317(a)(1)(i)).

In order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza [v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); Grottveit [v. Brown, 5 Vet. App. 
91, 93 (1993)]." Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In this case, the veteran served in the Southwest Asia 
theater of operations during the Persian Gulf War from 
January 1991 to July 1991.  He, therefore, qualifies as a 
Persian Gulf veteran as defined at 38 U.S.C.A. § 1117(f); 
38 C.F.R. § 3.317(d).

The next question is whether the claimed disability is a 
"qualifying chronic disability", as defined. This would be 
any combination of an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; or any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service-connection.  Currently, no diagnosed 
illness has been listed as warranting a presumption of 
service connection.  

In this case, the veteran has complaints of pain in multiple 
joints.  Joint pain is one of the signs or symptoms that may 
be a manifestation of undiagnosed illness.  See 38 C.F.R. 
§ 3.317(b).  Consequently, the Board concludes that the 
veteran's claimed disability meets the definition of 
"qualifying chronic disability".

The final question is whether this "qualifying chronic 
disability" was manifested either during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more during the presumptive period.  

Although the veteran has recently asserted that the onset of 
his multiple joint pain was during his active military 
service, his service medical records do not show complaints, 
diagnoses or treatment of such complaints other than left 
elbow pain.  During a examination at the time of his 
separation from service, he denied having any diseases or 
injuries during his Southwest Asia service.  An examiner 
indicated that the veteran's upper and lower extremities and 
his musculoskeletal system were clinically normal.  
Consequently, the Board concludes that this "qualifying 
chronic disability" was not manifested during the veteran's 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.

As for whether it has since been manifested to a degree of 10 
percent, the Board notes that 38 C.F.R. § 4.59 states that 
the intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Similarly, 38 C.F.R. § 4.40 provides that 
functional loss may be due to pain supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion, and 38 C.F.R. § 4.45(f) 
lists pain on movement as a factor of joint disability.  In 
this vein, 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis, provides for a 10 percent rating for 
otherwise noncompensable limitation of motion of a joint 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Also 
Diagnostic Code 5025, fibromyalgia, provides a 10 percent 
rating for widespread musculoskeletal pain, with or without 
associated symptoms, that requires continuous medication for 
control.  "Widespread musculoskeletal pain" is defined, in 
the note following the rating criteria, as pain in both the 
left and right sides of the body, that is above and below the 
waist, and that affects both the axial skeleton and the 
extremities.

The Board concludes that, in this case, the arthralgias do 
not approximate a compensable evaluation.  Hence, service 
connection is not warranted for an undiagnosed illness 
manifested by arthralgias.

The veteran has submitted copies of treatment records 
generated at an Air Force base during 1995 and 1996.  During 
a Desert Storm evaluation in March 1995, he described having 
dull, excruciating joint pain which sometimes lasted several 
days, and sometimes lasts just a few hours.  He denied any 
association of pain with exercise.  He denied a history of 
trauma and symptoms such as swelling, redness, numbness, or 
weakness.  On examination, there was no joint swelling or 
redness.  Range of motion was adequate in all joints.  Except 
for the elbow, there was no tenderness to palpation.  No 
synovitis was noted.  The veteran was started on a two-month 
regimen of an anti-inflammatory drug.

When seen again in September 1995, the veteran reported that 
the Naprosyn had helped his joint pain but that he recently 
had been re-experiencing knee pain.  On examination both 
knees had full range of motion.  There was no tenderness to 
palpation.  The knee ligaments and joints were stable.  There 
was mild patellar crepitus.  An examiner note impressions of 
bilateral knee pain and questionable patellofemoral syndrome.

When the veteran was examined in September 1996, he 
complained of constant joint pain in his knees, elbows, and 
hands, the onset of which was during his service in Saudi 
Arabia.  On examination, his gait was normal.  His knees had 
full extension and 145 degrees of flexion without crepitation 
with motion.  The knees had no swelling, retropatellar 
crepitation, or tenderness.  The knee joints were stable.  
The veteran's wrists had no swelling tenderness, or 
deformity.  Volar and dorsal flexion was 70 degrees in both 
wrists.  Radial deviation was 20 degrees bilaterally.  Ulnar 
deviation was 35 degrees bilaterally.  X-rays of the knees 
showed mild narrowing of the medial joint compartment which 
may have been projectional.  Otherwise the knee joint were 
unremarkable bilaterally.  X-rays of the wrists were also 
unremarkable.  As noted above, other than a left olecranon 
spur, the left elbow X-ray was normal.  The orthopedic 
examiner reported that he could not detect any objective 
evidence of organic pathology.

A VA outpatient treatment note dated in July 1999 documents 
the veteran's complaints of multiple joint pain.  It was 
noted that he was taking glycosamine pills.  His joints had 
no swelling or synovitis.  Range of motion in the knees, 
elbows and wrists was full.  The only tenderness noted was in 
the medial epicondyle of the left elbow.  An examiner noted 
an impression of arthralgias.

The veteran has submitted a written statement from an 
acquaintance which indicates that the veteran had complained 
on joint aches and pains on many occasions and that 
medication afforded only temporary relief.

The veteran testified in May 1999 that the onset of his knee, 
wrist, and right elbow joint pain was during the previous 
three or four years.  He reported that he avoided exercise 
and activities such a running because of knee and elbow pain.

The lay statement and the veteran's testimony are not 
probative of the degree of disability the veteran claims to 
have from multiple joint arthralgias.  Taken at face value, 
such evidence would indicate that the veteran has complaints 
of aches and pains in some of his joints.  The statements do 
not address the etiology of the complaints or whether the 
veteran has compensable disability.  The lay statement does 
not indicate when the veteran began to have complaints of 
joint pain.  By the veteran's own testimony, he has asserted 
that the onset was several years prior to his testimony in 
October 1999. 

Although the veteran has been given medication for his 
arthralgias, they do not meet the definition of "widespread 
musculoskeletal pain".  The arthralgias were not noted to 
affect the axial skeleton.  They appear to affect the 
extremities alone.  Similarly, despite the numerous 
complaints of joint pain, the joints - except for the left 
elbow, discussed above - have not demonstrated objective 
pathology, such as swelling, muscle spasm, etc.  
Consequently, the Board must conclude that the complaints of 
pain alone, without objective manifestations, do not support 
a rating of at least 10 percent.  

After review of the entire record and for the following 
reasons, the Board must deny the veteran's claim for service 
connection for multiple joint arthralgias claimed as 
resulting from his service in the Southwest theater of 
operations  during the Persian Gulf War.  First, the record 
does not contain medical evidence of onset of multiple joint 
arthralgias during the veteran's active military service.  
Second, the record does not show that the veteran has 
developed compensable disability from multiple joint 
arthralgias after his separation from service.  Although he 
has subjective complaints of multiple joint pain, medical 
examiners have not found clinical evidence of compensable 
disability such as limitation of motion, instability or 
subluxation of a joint.

Third, there are no objective indications of disability, 
i.e., signs in the sense of objective evidence perceptible to 
an examining physician, or other, non-medical indicators that 
are capable of independent verification.

Absent a showing of in-service incurrence of chronic 
disability or development of compensable disability from 
multiple joint arthralgias, the Board concludes that service 
connection is not warranted.


ORDER

Service connection for a left elbow disorder is denied.

Service connection for arthralgias of multiple joints, 
claimed as undiagnosed illness due to Southwest Asia service 
during the Persian Gulf War, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

